         Case MDL No. 2804 Document 3019 Filed 11/14/18 Page 1 of 2




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −65)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,104 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                       Nov 14, 2018

                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
        Case MDL No. 2804 Document 3019 Filed 11/14/18 Page 2 of 2




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                   SCHEDULE CTO−65 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


ARIZONA

  AZ          4      18−00532      Tucson Medical Center v. Purdue Pharma LP et alOpposed 11/13/18

FLORIDA NORTHERN

                                   CITY OF TALLAHASSEE v.
  FLN         4      18−00484      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al
                                   LEON COUNTY, FLORIDA v.
  FLN         4      18−00485      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al

KENTUCKY EASTERN

                                   Estill County Emergency Medical Services v.
  KYE         5      18−00590      Amerisourcebergen Drug Corporation et al
                                   Owsley County Fiscal Court v. Amerisourcebergen
  KYE         6      18−00275      Drug Corporation et al

LOUISIANA EASTERN

  LAE         2      18−10021      Lopinto v. AmerisourceBergen Drug Corporation, et al

MISSISSIPPI SOUTHERN

                                   City of Lumberton, Mississippi v. Amerisourcebergen
  MSS         2      18−00185      Drug Corporation et al

NEVADA

                                   Nye County, Nevada v. Amerisourcebergen Drug
  NV          2      18−02050      Corporation et al

OKLAHOMA EASTERN

  OKE         6      18−00355      Choctaw Nation v. Purdue Pharma L.P. et al Opposed 11/13/18
  OKE         6      18−00356      Chickasaw Nation v. Purdue Pharma L.P. et alOpposed 11/13/18
